This was an action of debt, brought by the defendant in this court, against the plaintiff. The account rendered by Congar to the justice, contained sundry items, arising on simple contract, the proper subject of a book account; to which was added a charge — For taking 200 rails from his *101fence, 4i. 10s. The objection raised to the proceedings and judgment below, was, that it evidently appeared that demands arising on contract, and a demand for injury by reason of a trespass, was joined iu one action; and the court being of that opinion, reversed the judgment.